Citation Nr: 1529568	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by a fingernail abnormality, including spoon nails, to include as secondary to service-connected anemia.  

3.  Entitlement to service connection for a disability manifested by a fingernail abnormality, including spoon nails, to include as secondary to service-connected anemia.  

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The most recent statement of the case (SOC) was issued by the RO in Milwaukee, Wisconsin.

The Board has recharacterized the Veteran's claim as entitlement to service connection for a disability manifested by a fingernail abnormality including spoon nails because the claim reasonably contemplates any disability manifested by fingernail abnormality.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board is aware of the holding in Boggs v. Peake, 520 F.3d 1320 (Fed. Cir. 2008), that indicates separately diagnosed claims should be treated as distinct claims, and the holding of Velez v. Shinseki, 23 Vet. App. 199 204 (2009), indicating that the Board must consider whether a new claim is based upon a diagnosed disease or injury that is distinct from a claim previously considered.  In this case, as the underlying claim of entitlement to service connection is being remanded, and as the previously denied claim was specifically for bilateral spoon nails, there is no prejudice to the Veteran in expanding the issue of entitlement to service connection to consider any disability manifested by a fingernail abnormality.  Accordingly, the issues have been recharacterized as above.  

The issues of entitlement to service connection for hypertension, to include as secondary to PTSD; entitlement to service connection for a disability manifested by a fingernail abnormality to include spoon nails; and entitlement to service connection for sleep apnea, to include as secondary to PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2006 rating decision, the RO denied service connection for bilateral spoon nails; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

2.  Evidence received since the unappealed August 2006 rating decision which denied the claim of service connection for bilateral spoon nails relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a disability manifested by fingernail abnormalities, to include spoon nails, to include as secondary to service-connected anemia.  


CONCLUSIONS OF LAW

1.  The August 2006 RO decision, which denied, in pertinent part, bilateral spoon nails, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The evidence added to the record since the August 2006 RO decision is new and material; the claim for service connection for a disability manifested by fingernail abnormalities, to include spoon nails, to include as secondary to service-connected anemia, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).   






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim to reopen a claim of service connection for a disability manifested by fingernail abnormalities, to include spoon nails, to include as secondary to service-connected anemia, in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

	Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160, 20.201, 20.302.  Unless the Chairman of the Board orders reconsideration or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  

Service connection for bilateral spoon nails was initially denied by a RO decision in August 2006 on the grounds that VA examination showed no evidence of spoon nails and there was no pathology to render a diagnosis.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

Since the last final denial, VA has received a July 2013 VA examination in which the examiner noted that the Veteran has hyperpigmented fingernails with horizontal furrows.  The examiner noted no diagnosis, but also advised the Veteran to discuss the issue with his primary care provider for further diagnostic evaluation of these findings of fingernail and toe nail abnormalities which were more likely than not incurred during service.  

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The law is to be read so as to enable reopening rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

On review, the Board finds that VA has received new and material evidence.  Although the record does not contain a diagnosis, it does contain an indication of fingernail abnormalities and a suggestion that the Veteran seek further diagnostic evaluation.  This notation stands in contrast to the April 2006 examination finding of no pathology to render a diagnosis.  This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It raises a reasonable possibility of establishing the claim in that it relates to the existence of a current disability, even if it does not provide a diagnosis.  Id.  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  Although the Board notes that this matter has not been considered by the AOJ, as the Board is granting the claim to reopen, the Veteran is not prejudiced by the Board's decision.  


ORDER

New and material evidence having been received, the claim of service connection for a disability manifested by fingernail abnormality, including spoon nails, to include as secondary to service-connected anemia, is reopened, and to this extent only, the appeal is granted.  


REMAND

As to the Veteran's claim of entitlement to hypertension, a July 2013 VA examination found that it is less likely than not that the Veteran's hypertension was incurred during, caused by or aggravated by service or PTSD because the hypertension was diagnosed after service, and multiple blood pressure readings were obtained during service but none were high enough to qualify for a diagnosis of hypertension by VA standards.  The examiner also noted that PTSD is not widely accepted as an aggravating factor in hypertension.  Unfortunately, this opinion is inadequate.  An adequate opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  This opinion notes facts of the record but does not explain why the blood pressure readings in service that are not high enough to qualify for a diagnosis of hypertension and the fact that hypertension was diagnosed after service indicate that the hypertension is not caused by or related to service.  Moreover, while the examiner noted that PTSD is not widely accepted as an aggravating factor in hypertension, the examiner did not consider the Veteran's contention that PTSD caused his hypertension.  

As to entitlement to service connection for sleep apnea, the July 2013 VA examination references a sleep study in 2006 in a private study.  The examiner noted that this sleep study is not of record, and the examiner's discussion of it was based upon the Veteran's statements.  As relevant private records have been identified, the RO must attempt to obtain them upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

As to entitlement to service connection for a disability manifested by fingernail abnormalities, including spoon nails, to include as secondary to service-connected anemia, the July 2013 VA examination noted no diagnosis, but also observed that the Veteran's fingernails were hyperpigmented with horizontal furrows, and advised the Veteran to discuss the issue further with his primary care physician for further diagnostic findings of his finger and toe nail abnormalities.  The examination report thus indicates that the Veteran's fingernail abnormalities may be indicative of a disability, but that the examiner was unable to determine the appropriate diagnosis.  Upon remand, another VA examination should be scheduled to determine whether the Veteran has a current disability manifested as fingernail abnormalities, and if so whether it is at least as likely as not caused by service.  The Board also notes that the Veteran asserted in his Form 9 that his spoon nails are a symptom of his anemia.  The Veteran was service connected for anemia in March 2014.  Therefore, if a disability is identified, the examiner should also provide an opinion as to whether it is at least as likely as not that it was caused or aggravated by the Veteran's service-connected anemia.  

The claims folder should also be updated to include VA treatment records compiled since February 4, 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify the private treatment provider that performed the 2006 sleep study referenced in the July 2013 VA examination report.  After obtaining the appropriate authorization, request treatment records related to the Veteran from the treatment provider identified.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained; (2) tell the Veteran what steps were taken to obtain them; and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

2.  Obtain all treatment records for the Veteran from the Minneapolis VA Health Care System, and all associated outpatient clinics including the Chippewa Valley VA Clinic dated from February 4, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.  

3.  After completing the above, forward the Veteran's claims file to an appropriate VA clinician who has not opined on this matter before.  After reviewing the claims file, including this remand, the clinician is to give an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by or related to service; and whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by or chronically aggravated by (permanently worsened beyond the natural progression) the Veteran's service-connected PTSD.

A complete rationale is required for all opinions expressed.  The opinions must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  

4.  Thereafter, schedule the Veteran for a new examination of his fingernail abnormalities with an appropriate VA examiner.  The examiner is to provide a diagnosis for a disability manifested by the Veteran's fingernail abnormalities.  If the examiner is unable to provide a diagnosis, he or she must address the Veteran's nail abnormalities as discussed in the July 2013 VA examination report, and discuss the likely source of these symptoms.  

If the examiner is able to provide a diagnosis, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability is caused by or related to service; and whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability is caused by or chronically aggravated by (permanently worsened beyond the natural progression) the Veteran's service-connected anemia.  

5.  After completing the above as well as any other necessary development, including obtaining a supplemental opinion as to sleep apnea if the private treatment records contain a sleep apnea diagnosis, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


